Citation Nr: 0611076	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  96-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to duodenal ulcer disease.  

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and a psychiatrist
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 1995 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (hereinafter RO).  A November 
2001 Board decision found that new and material evidence had 
been received to reopen the veteran's claim for service 
connection for a psychiatric disorder secondary to duodenal 
ulcer disease.  The Board also at that time remanded the 
reopened claim for service connection for a psychiatric 
disorder secondary to duodenal ulcer disease, as well as the 
claim for an increased rating for duodenal ulcer disease, for 
additional development.  The additional development has been 
completed, and this case is now ready for appellate review. 


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that there is an etiologic relationship between a 
current psychiatric disorder and duodenal ulcer disease.  

2.  Duodenal ulcer disease does not result in more than 
moderate disability due to such symptoms as anemia and weight 
loss; recurrent incapacitating episodes of a duodenal ulcer 
averaging 10 days or more in duration at least four or more 
times a year are not shown.  


CONCLUSIONS OF LAW

1.  A psychiatric disability is not proximately due to or the 
result of service-connected duodenal ulcer disease.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.114, Diagnostic Code (DC) 7305 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In December 2001 and March 2002 letters, the RO informed the 
veteran of the provisions pertaining to VA's notice and 
assistance duties.  More specifically, these letters notified 
the veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to the issues on appeal 
but that he had to provide enough information so that VA 
could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to these claims.  Further, VA notified the veteran of his 
opportunity to submit additional evidence to support his 
claims; thus he may be considered to have been advised of his 
duty to submit all pertinent evidence in his possession or 
notify VA of any missing evidence.  

In addition, the RO issued a detailed January 1996 statement 
of the case (SOC) and multiple supplemental statements of the 
case (SSOCs), most recently in June 2005, in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claims, and that 
the January 1996 SOC and the SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefits sought.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that an April 2005 SSOC contained the 
pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters informing him of the VA's notice and 
assistance duties may not have technically informed the 
veteran of each element of these duties, in particular the 
"4th element" with respect to advising the veteran to 
submit evidence in his possession that pertains to the 
claims, the veteran was nonetheless properly notified of the 
provisions pertaining to VA's notice and assistance duties, 
to include by the April 2005 SSOC.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In 
particular, the examinations and opinions requested in the 
Board's November 2001 remand with respect to the severity of 
the veteran's service-connected duodenal ulcer disease, and 
the etiologic relationship between this condition and a 
psychiatric disorder, have been obtained by the RO.  Thus, 
for these reasons, any failure in the timing or language of 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under all applicable law.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

In light of the Board's denial of the veteran's service-
connection and increased rating claims below, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for a Psychiatric Disability 

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

This claim does not arise on appeal from a contention that a 
psychiatric disorder was present in service; instead, the 
veteran claims that service connection for a psychiatric 
disorder is warranted on a "secondary" basis as due to 
service connected duodenal ulcer disease under 38 C.F.R. 
§ 3.310.  The service medical records, including the March 
1953 separation examination, do not reflect that a 
psychiatric disorder was present in service, and a review of 
the record otherwise does not reflect that service connection 
would be warranted on a "direct" basis under 38 U.S.C.A. 
§ 1110 (West 2001); 38 C.F.R. § 3.303 (2005).  The evidence 
also does not reveal that a psychotic disorder was present 
within one year of service so as to warrant presumptive 
service connection under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005). 

Summarizing some of the pertinent clinical evidence, an 
October 1961 VA outpatient treatment report reflects 
complaints by the veteran related to tension and anxiety.  An 
October 1969 VA outpatient treatment reports shows the 
veteran describing, in addition to frequent gas, problems 
with anxiety and depression.  He indicated at that time that 
"nervous instability" was causing problems at work.  
Reports from private group therapy dated in 1969 reflect the 
veteran stating that he  heard voices, and these reports 
reflect the prescription of medication, to include 
antipsychotics, for the veteran's psychiatric difficulties.  
Private psychiatric treatment reports from the early 1970s 
reflect suicidal ideation.  Additional private treatment 
reports from the late 1960s and early 1970s reflect various 
psychiatric diagnoses, to include depressive neurosis and 
anxiety following VA inpatient psychiatric treatment from 
March 1969 to October 1969.  Another summary of this period 
indicated that the veteran first suffered a "nervous 
crisis" at his job in 1969, and that he received psychiatric 
treatment thereafter from April to October of 1969 and in 
1973.  He was said during this time to exhibit paranoid 
behaviors, hostility, and suicidal and homicidal ideation, 
and the diagnosis was anxiety response with depressive 
features.  

Review of the psychiatric history also includes reference to 
treatment in a mental health clinic in 1978 after the veteran 
was deposed from his job.  Treatment included psychotherapy 
and pharmacotherapy, to include Mellaril and Stelazine.  The 
history also includes reports reflecting psychiatric 
treatment from 1978 to 1981, and reference is made by a 
private psychiatrist to treatment, to include the 
prescription of Thorazine, from 1981 to 1988 for a disability 
diagnosed as anxiety reaction with depressive features.  Also 
of record is a certificate from a private therapist 
reflecting treatment, to include pharmaco-therapy, for severe 
recurrent major depression from October 1988 to March 1997. 

The medical history recorded above clearly reflects a 
significant underlying psychiatric disability, to include 
pharmacological treatment for psychotic symptomatology, 
beginning in the late 1960s.  With regard to the relationship 
between a psychiatric disability and the service connected 
duodenal ulcer, the record does reflect some positive 
evidence in the form of private medical opinions completed by 
a private psychiatrist, J.A.J., M.D., in July 1994 and August 
1998 linking psychiatric disability to the veteran's duodenal 
ulcer disease.  The VA opinions addressing this question, 
however, dated in September 1994, October 1997, January 2000, 
and August 2003, all found that there was no relationship 
between the veteran's service connected duodenal ulcer and a 
psychiatric disorder.  Moreover, the August 2003 opinion 
specifically found that the veteran's psychiatric disorder 
was also not aggravated by the service connected duodenal 
ulcer disease.  See Allen, supra. 

The resolution of this case pivots on which medical opinions 
are more probative, those rendered by the private 
psychiatrist or those by the VA mental health professionals 
set forth above.  In this regard, the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

With the above criteria in mind, the private psychiatrist did 
not, in either the July 1994 or August 1998 opinions, provide 
a comprehensive rationale for his observations, and instead 
simply rendered the conclusory opinion that the veteran's 
psychiatric problems were "due to" his service connected 
duodenal ulcer.  He did not offer any explanation for the 
fact that the record reveals  a severe underlying psychiatric 
disorder, to include psychotic symptomatology and suicidal 
ideation, from as early as the late 1960s that was not linked 
in any of the medical history for this period to a 
gastrointestinal disorder.  Given the private psychiatrist's 
failure to reconcile this fact or discuss the pertinet 
clinical history, the Board finds the probative weight of 
these opinions to be overcome by those rendered by VA mental 
health professionals, which, unlike those rendered by the 
private psychiatrists, did include a thorough discussion of 
the pertinent clinical history and contained a rationale for 
the opinions rendered.  As such, the Board finds the 
probative value of the negative VA clinical opinions to be 
greater than those rendered by the private psychiatrist.  

While the record also reveals testimony form a psychiatrist 
at a June 1996 hearing asserting that at least some portion 
of the veteran's psychiatric problems are due to service-
connected gastrointestinal disability, this psychiatrist 
conceded at the hearing that this opinion was not based on a 
review of the veteran's treatment records but based solely on 
a history provided by the veteran and his wife and son.  
However, much of the clinical history described by the 
veteran has no support in the clinical evidence of record.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).  

The veteran and his family members have claimed that current 
psychiatric disability is due to service-connected ulcer 
disease.  However, as laypersons, neither the veteran or his 
wife or son are competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom.  Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
short, the Board finds the probative weight of the negative 
evidence, in particular the consistently negative VA medical 
opinions, to exceed that of the positive evidence represented 
principally by the July 1994 and August 1998 private 
psychiatrist's opinions and that of the testimony from a 
psychiatrist on the veteran's behalf.  As such, the claim for 
service connection for a psychiatric disorder as secondary to 
duodenal ulcer disease must be denied.  Gilbert, 1 Vet. App. 
at 49. 


B.  Duodenal Ulcer Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 40 percent rating for duodenal ulcer disease requires 
moderately severe disability due to such symptoms as anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, DC 7305.  

With the above criteria in mind, the relevant facts will be 
briefly summarized.  A March 1953 service medical close to 
the veteran's separation from service reflects treatment for 
complaints consistent with an ulcer, although the examination 
findings were essentially negative.  Reference was made by 
the veteran at that time to prior in-service treatment for an 
ulcer.  After service, an August 1953 VA clinical record 
reflects a diagnosis of a duodenal ulcer, and service 
connection for a duodenal ulcer was granted by an August 1953 
rating decision.  A 10 percent rating was assigned.  This 
rating was confirmed and continued, including by a November 
1960 Board decision, until September 1995, at which time the 
rating was increased to 20 percent.  This rating followed an 
October 1994 VA examination which showed the veteran stated 
that he was losing weight.  He described low abdominal pain 
and diarrhea six to seven times a day on a daily basis.  Upon 
examination, the abdomen was soft and depressible and the 
epigastrium and left flank were tender.  An upper 
gastrointestinal series (UGI) showed a small sliding hiatus 
hernia.  

In October 1997, the veteran was afforded another VA 
gastrointestinal examination, with the veteran again 
complaining chiefly about low abdominal pain and diarrhea 
several times a day each day of the week.  He also complained 
about heartburn and epigastric burning.  Treatment was said 
to include Mylanta and Tagamet.  Vomiting was described as 
rare and there was no hematemesis or melena in the recent 
past.  The physical examination again showed a soft 
depressible abdomen.  There was epigastric pain but no 
rebound and there was no sign of anemia.  A UGI again showed 
a small sliding hiatal hernia.   

The veteran was afforded another VA gastrointestinal 
examination in August 2003, with the examiner noting that she 
had reviewed the claims file and the instructions of the 
Board in the November 2001 remand.  She indicated that a 
review of "electronic notes" revealed no evidence of 
[recent, apparently] complaints or treatment related to 
duodenal ulcer disease.  At the examination, the veteran 
complained of moderate localized epigastric pain and also 
described a burning sensation associated with early satiety 
that was relieved after diarrhea.  He indicated these 
symptoms occurred about three time per month, and stated that 
Tagamet in the past had relieved his symptoms but that he had 
not used Tagamet for a long time.  The veteran denied weight 
loss, vomiting, hematemesis, melena, hematochezia, changes in 
bowel habits, circulatory disturbances, hypoglycemic 
reactions and constipation.  He referred to occasional 
diarrhea of two or three episodes per day approximately two 
times a month.  The veteran also described sporadic nausea 
two or three time per year.  Upon physical examination, the 
veteran appeared to be well nourished, well developed and in 
no apparent distress.  The abdomen was soft and depressible 
and showed normal peristalsis.  There was tenderness to 
palpation at the epigastric area, and the examiner noted that 
according to the electronic record, the veteran's weight had 
been stable for the past two years.  There were no signs of 
anemia and it was indicated that a UGI showed a suspected 
duodenal ulcer.  The diagnosis was duodenal ulcer disease 
which the examiner felt resulted in mild to moderate 
impairment of health.  

The most recent clinical evidence is contained in reports 
from a May 2005 VA examination which showed the veteran 
describing a burning sensation of mild intensity once a week 
associated with abdominal gasses and related to meals.  The 
veteran again denied vomiting, hematemesis, melena, 
circulatory disturbances, hypoglycemic reactions, colic, 
distention or nausea.  He did not refer to any current 
treatment for an ulcer.  Upon physical examination, the 
abdomen was again soft and depressible with normal 
peristalsis and no weight changes were reported.  There were 
again no signs of anemia, and the examiner indicated a UGI 
demonstrated chronic duodenal bulb changes with no active 
ulcers. 

Applying the pertinent legal criteria to the facts summarized 
above, the VA clinical evidence of record, particularly the 
more recent evidence, specifically indicated that the veteran 
has not reported any weight loss, and there is no indication 
that he suffers from anemia.  Also, the symptomatology 
described by the veteran to the examiners does not appear to 
be particularly "incapacitating," much less does he 
describe the occurrence of such episodes that last on average 
10 days or more in duration four or more times a year.  The 
criteria for an increased rating as set forth above are quite 
specific, and are simply not demonstrated by the clinical 
evidence of record. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected duodenal ulcer is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The veteran asserts a much more debilitating condition due to 
his duodenal ulcer than was demonstrated by the evidence 
cited above, and the Board fully respects the veteran's 
sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Routen, 
Espiritu, supra.  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for a psychiatric disorder 
secondary to duodenal ulcer disease is denied.  

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer disease is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


